UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-516



In Re: ROBERT CALVIN CRAIG, JR.,

                                                         Petitioner.



       On Petition for Writ of Mandamus. (CA-95-182-3-P)


Submitted:   September 25, 1997          Decided:   October 20, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert Calvin Craig, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Calvin Craig, Jr., brought this mandamus petition seek-

ing review of a 1995 order imposing a prefiling injunction and

fine. Additionally, he seeks release from prison or a hearing on a

habeas corpus petition. To the extent he asks for review of the

1995 order, mandamus relief cannot be used as a substitute for di-
rect appeal. See In re United Steelworkers, 595 F.2d 958, 960 (4th
Cir. 1979). Further, mandamus is an extraordinary remedy, and not

an appropriate means to obtain habeas corpus relief. Accordingly,

we deny Craig's mandamus petition. We deny the motion for injunc-
tion and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decision process.




                                                   PETITION DENIED




                                2